Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 1 of 22 Page ID #:692



   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9          CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
  10
  11   WELLS FARGO BANK, NATIONAL              Case No. 2:19-cv-06791-CAS-GJSx
       ASSOCIATION, as securities
  12   intermediary                            [PROPOSED] ORDER GRANTING
                                               STIPULATED PROTECTIVE
  13                 Plaintiff,                ORDER
  14   v.                                      NOTE CHANGES MADE BY THE
                                               COURT
  15   TRANSAMERICA LIFE
       INSURANCE COMPANY,
  16
                     Defendant.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                           1
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 2 of 22 Page ID #:693



   1   1.    PURPOSES AND LIMITATIONS/GOOD CAUSE STATEMENT
   2         Discovery in this action is likely to involve production of confidential and
   3   proprietary actuarial, business, technical, and financial information as well as
   4   private information of Plaintiff Wells Fargo Bank, National Association, as
   5   securities intermediary (“Wells Fargo”) for which special protection from public
   6   disclosure and from use for any purpose other than prosecuting this litigation may
   7   be warranted. Accordingly, Wells Fargo and Defendant Transamerica Life
   8   Insurance Company (“TLIC”) hereby stipulate to and petition the Court to enter the
   9   following Stipulated Protective Order (“Order”). The parties acknowledge that this
  10   Order does not confer blanket protections on all disclosures or responses to
  11   discovery and that the protection it affords from public disclosure and use extends
  12   only to the limited information or items that are entitled to confidential treatment
  13   under the applicable legal principles. The parties further acknowledge, as set forth
  14   in Section 12.3 (Filing Protected Material), below, that this Protective Order does
  15   not entitle them to file confidential information under seal; Local Civil Rule 79-5
  16   and the Court’s Guide to Electronically Filing Under Seal Documents in Civil
  17   Cases set forth the procedures that must be followed and the standards that will be
  18   applied when a party seeks permission from the Court to file material under seal.
  19         There is a strong presumption that the public has a right of access to judicial
  20   proceedings and records in civil cases. In connection with non-dispositive motions,
  21   good cause must be shown to support a filing under seal. See Kamakana v. City
  22   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
  23   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
  24   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
  25   orders require good cause showing), and a specific showing of good cause or
  26   compelling reasons with proper evidentiary support and legal justification, must be
  27   made with respect to Protected Material that a party seeks to file under seal. The
  28   parties’ mere designation of Disclosure or Discovery Material as CONFIDENTIAL

                                                2
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 3 of 22 Page ID #:694



   1   or HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY does not—without
   2   the submission of competent evidence by declaration, establishing that the material
   3   sought to be filed under seal qualifies as confidential, privileged, or otherwise
   4   protectable—constitute good cause.
   5         Further, if a party requests sealing related to a dispositive motion or trial,
   6   then compelling reasons, not only good cause, for the sealing must be shown, and
   7   the relief sought shall be narrowly tailored to serve the specific interest to be
   8   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
   9   2010). For each item or type of information, document, or thing sought to be filed
  10   or introduced under seal in connection with a dispositive motion or trial, the party
  11   seeking protection must articulate compelling reasons, supported by specific facts
  12   and legal justification, for the requested sealing order. Again, competent evidence
  13   supporting the application to file documents under seal must be provided by
  14   declaration.
  15         Any document that is not confidential, privileged, or otherwise protectable in
  16   its entirety will not be filed under seal if the confidential portions can be redacted.
  17   If documents can be redacted, then a redacted version for public viewing, omitting
  18   only the confidential, privileged, or otherwise protectable portions of the document,
  19   shall be filed. Any application that seeks to file documents under seal in their
  20   entirety should include an explanation of why redaction is not feasible.
  21   2.    DEFINITIONS
  22         2.1      Acknowledgment: the “Acknowledgment and Agreement to be
  23   Bound” form attached as Exhibit A to this Order.
  24         2.2      Action: Wells Fargo Bank, National Association v. Transamerica Life
  25   Insurance Company, Case No. 2:19-cv-06791-CAS-GJSx.
  26         2.3      Challenging Party: A Party or Non-Party that challenges the
  27   designation of information or items under this Order.
  28

                                                 3
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 4 of 22 Page ID #:695



   1          2.4     “CONFIDENTIAL” Information or Items: Confidential proprietary or
   2   commercially sensitive business and financial information, trade secrets, and
   3   personal information which is not generally known or publicly available and which
   4   the Designating Party would not normally reveal to third parties or information that
   5   otherwise meets the standard for protection set forth in Rule 26(c) of the Federal
   6   Rules of Civil Procedure. It is the intent of the parties that information will not be
   7   designated as confidential for tactical reasons and that nothing be so designated
   8   without a good faith belief that it has been maintained in a confidential non-public
   9   manner, and there is good cause why it should not be part of the public record of
  10   this Action.
  11          2.5     Counsel: Outside Counsel of Record and House Counsel (as well as
  12   their support staff).
  13          2.6     Designating Party: A Party or Non-Party that designates information or
  14   items that it produces or that are produced in disclosures or in response to discovery
  15   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES
  16   ONLY.”
  17          2.7     Disclosure or Discovery Material: All items or information, regardless
  18   of the medium or manner in which it is generated, stored, or maintained (including,
  19   among other things, testimony, transcripts, and tangible things), that are produced
  20   or generated in disclosures or responses to discovery in this matter.
  21          2.8     Expert: A person with specialized knowledge or experience in a matter
  22   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  23   an expert witness or as a consultant in this Action and who is not a past or current
  24   employee of a Party or a current employee of a Party’s competitor and who, at the
  25   time of retention, is not anticipated to become an employee of a Party or a
  26   competitor of a Party. This definition includes a professional jury or trial
  27   consultant retained in connection with this litigation.
  28

                                                 4
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 5 of 22 Page ID #:696



   1         2.9    “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES ONLY”
   2   Information or Items: Extremely sensitive “Confidential Information or Items,”
   3   disclosure of which to another Party or Non-Party would create a substantial risk of
   4   serious harm that could not be avoided by less restrictive means.
   5         2.10 House Counsel: Attorneys who are employees for a Party or of an
   6   entity that owns an interest in a Party and is responsible for controlling or directing
   7   the litigation. House Counsel does not include Outside Counsel of Record or any
   8   other outside counsel.
   9         2.11 Non-Party: Any natural person, partnership, corporation, association,
  10   or other legal entity not named as a Party to this action.
  11         2.12 Outside Counsel of Record: Attorneys who are not employees of a
  12   party to this Action but are retained to represent or advise a party to this Action and
  13   have appeared in this Action on behalf of that party or are affiliated with a law firm
  14   that has appeared on behalf of that party, including support staff.
  15         2.13 Party: Any party to this Action, including its House Counsel, officers,
  16   directors, employees, consultants, and retained experts.
  17         2.14 Parent: An entity that owns, or conducts the business affairs of, the
  18   Receiving Party and is responsible for controlling and directing the litigation.
  19         2.15 Producing Party: A Party or Non-Party that produces Disclosure or
  20   Discovery Material in this Action.
  21         2.16 Professional Vendors: Persons or entities that provide litigation
  22   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  23   demonstrations, and organizing, storing or retrieving data in any form or medium)
  24   and their employees and subcontractors.
  25         2.17 Protected Material: Any Disclosure or Discovery Material that is
  26   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-
  27   ATTORNEYS’ EYES ONLY.”
  28

                                                 5
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 6 of 22 Page ID #:697



   1         2.18 Receiving Party: A Party that receives Disclosure or Discovery
   2   Material from a Producing Party.
   3         2.19 Related Actions: Feller v. Transamerica Life Insurance Co., No. 2:16-
   4   cv-01378-CAS-GJSx (C.D. Cal. filed Feb. 28, 2016) (“Feller”); EFG Bank AG
   5   Cayman Branch, et al. v. Transamerica Life Insurance Co., Case No. 2:16-cv-
   6   08104-CAS-GJSx (C.D. Cal. filed Oct. 31, 2016) (“EFG”); The Wolf 2005 LLC v.
   7   Transamerica Life Insurance Co., No. 2:17-cv-00994-CAS-GJSx (C.D. Cal. filed
   8   Feb. 7, 2017); LSH Co., et. al. v. Transamerica Life Insurance Co., No. 2:18-cv-
   9   09711 (C.D. Cal. filed November 16, 2018); and Lois Thompson, et al. v.
  10   Transamerica Life Insurance Co., Case No. 2:18-cv-05422-CAS-GJS (C.D. Cal.
  11   filed June 18, 2018) (“Thompson”).
  12   3.    SCOPE
  13         The protections conferred by this Order cover not only Protected Material (as
  14   defined above), but also (1) any information copied or extracted from Protected
  15   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
  16   and (3) any testimony, conversations, or presentations by Parties or their Counsel or
  17   their Experts that might reveal Protected Material. Any use of Protected Material at
  18   trial shall be governed by the orders of the trial judge. This Order does not govern
  19   the use of Protected Material at trial.
  20   4.    DURATION
  21         FINAL DISPOSITION of the action is defined as the conclusion of any
  22   appellate proceedings, or, if no appeal is taken, when the time for filing of an
  23   appeal has run. Except as set forth below, the terms of this Order apply through
  24   FINAL DISPOSITION. The parties stipulate that they will be contractually bound
  25   by the terms of this agreement beyond FINAL DISPOSITION, and that they will
  26   have to file a separate action for enforcement of the agreement once FINAL
  27   DISPOSITION of the action occurs.
  28

                                                 6
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 7 of 22 Page ID #:698



   1         Once a case proceeds to trial, information that was designated as
   2   CONFIDENTIAL, HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY, or
   3   maintained pursuant to this protective order used or introduced as an exhibit at trial
   4   becomes public and will be presumptively available to all members of the public,
   5   including the press, unless compelling reasons supported by specific factual
   6   findings to proceed otherwise are made to the trial judge in advance of the trial. See
   7   Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
   8   documents produced in discovery from “compelling reasons” standard when merits-
   9   related documents are part of court record). Accordingly, the terms of this
  10   protective order do not extend beyond the commencement of the trial.
  11   5.    DESIGNATING PROTECTED MATERIAL
  12         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  13   Each Party or Non-Party that designates information or items for protection under
  14   this Order must take care to limit any such designation to specific material that
  15   qualifies under the appropriate standards. To the extent it is practical to do so, the
  16   Designating Party must designate for protection only those parts of material,
  17   documents, items or oral or written communications that qualify so that other
  18   portions of the material, documents, items or communications for which protection
  19   is not warranted are not swept unjustifiably within the ambit of this Order.
  20         While mass, indiscriminate or routinized designations are prohibited, the
  21   Parties recognize that manually analyzing and designating large numbers of
  22   documents one-by-one for confidentiality can be an unduly burdensome task. The
  23   Parties agree that each Party may reasonably rely on metadata information and
  24   good-faith searches to designate documents for protection. Designations that are
  25   shown to be clearly unjustified or that have been made for an improper purpose
  26   (e.g., to unnecessarily encumber the case development process or to impose
  27   unnecessary expenses and burdens on other parties) may expose the Designating
  28   Party to sanctions.

                                                 7
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 8 of 22 Page ID #:699



   1         If it comes to a Designating Party’s attention that information or items that it
   2   designated for protection do not qualify for protection, that Designating Party must
   3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   4         5.2    Manner and Timing of Designations. Except as otherwise provided in
   5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   7   under this Order must be clearly so designated before the material is disclosed or
   8   produced. Designation in conformity with this Order requires:
   9                (a) for information in documentary form (e.g., paper or electronic
  10   documents, but excluding transcripts of depositions or other pretrial or trial
  11   proceedings), that the Producing Party affix at a minimum, the legend
  12   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES
  13   ONLY”, to each page that contains protected material. If only a portion of the
  14   material on a page qualifies for protection, the Producing Party also must clearly
  15   identify the protected portion(s) (e.g., by making appropriate markings in the
  16   margins).
  17         A Party or Non-Party that makes original documents available for inspection
  18   need not designate them for protection until after the inspecting Party has indicated
  19   which documents it would like copied and produced. During the inspection and
  20   before the designation, all of the material made available for inspection shall be
  21   deemed “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES ONLY.” After the
  22   inspecting Party has identified the documents it wants copied and produced, the
  23   Producing Party must determine which documents, or portions thereof, qualify for
  24   protection under this Order. Then, before producing the specified documents, the
  25   Producing Party must affix the legend “CONFIDENTIAL” or “HIGHLY
  26   CONFIDENTIAL-ATTORNEYS’ EYES ONLY” to each page that contains
  27   Protected Material. If only a portion of the material on a page qualifies for
  28

                                                8
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 9 of 22 Page ID #:700



   1   protection, the Producing Party also must clearly identify the protected portion(s)
   2   (e.g., by making appropriate markings in the margins).
   3                (b) any Party may designate as Protected Material testimony given in a
   4   deposition or in other pretrial or trial proceedings by informing the reporter during
   5   the deposition or by sending a letter to all Outside Counsel of Record and to the
   6   deposition reporter designating by page and line any portions of the transcript to be
   7   so restricted, or the entire transcript if applicable, within thirty (30) days after
   8   receiving the deposition transcript and specifying the level of protection being
   9   asserted.
  10         During this 30-day period, a transcript will be treated as if it had been
  11   designated “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES ONLY” in its
  12   entirety unless otherwise agreed. After the expiration of that period, the transcript
  13   shall be treated only as actually designated.
  14         When deposition testimony is designated Protected Material by informing the
  15   reporter during the deposition, the transcript containing Protected Material shall
  16   have an obvious legend on the title page that the transcript contains Protected
  17   Material, and the title page shall be followed by a list of all pages (including line
  18   numbers-as appropriate) that have been designated as Protected Material and the
  19   level of protection being asserted by the Designating Party. The Designating Party
  20   shall inform the court reporter of these requirements.
  21         Parties shall give the other parties notice if they reasonably expect a
  22   deposition, hearing, or other proceeding to include Protected Material so that the
  23   other parties can ensure that only authorized individuals who have signed the
  24   Acknowledgment are present at those proceedings. The use of a document as an
  25   exhibit at a deposition shall not in any way affects its designation as
  26   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES
  27   ONLY.”
  28

                                                  9
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 10 of 22 Page ID #:701



    1                (c) for information produced in some form other than documentary and
    2   for any other tangible items, that the Producing Party affix in a prominent place on
    3   the exterior of the container or containers in which the information is stored the
    4   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL- ATTORNEYS’
    5   EYES ONLY.” If only a portion or portions of the information warrants protection,
    6   the Producing Party, to the extent practicable, shall identify the protected portion(s).
    7         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
    8   failure to designate qualified information or items does not, standing alone, waive
    9   the Designating Party’s right to secure protection under this Order for such
   10   material. Upon timely correction of a designation, the Receiving Party must make
   11   reasonable efforts to assure that the material is treated in accordance with the
   12   provisions of this Order.
   13         5.4    Protected Health Information. Additionally, certain Confidential
   14   Information or Items may be Protected Health Information (“PHI”) as defined by
   15   the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and the
   16   regulations promulgated thereunder at 45 CFR 160.103. Without limiting the
   17   generality of the foregoing, “PHI” includes, but is not limited to, health
   18   information, including demographic information, relating to either, (a) the past,
   19   present or future physical or mental condition of an individual, (b) the provision of
   20   care to an individual, or (c) the payment for care provided to an individual, which
   21   identifies the individual or which reasonably could be expected to identify an
   22   individual. All “covered entities” (as defined by 45 CFR 160.103) are hereby
   23   authorized to disclose PHI to all attorneys now of record in this Action or who may
   24   become of record in the future in this Action. Subject to the Federal Rules of Civil
   25   Procedure, and without prejudice to any Party’s objection except as otherwise
   26   provided herein, the Parties are authorized to receive, subpoena, transmit, or
   27   disclose PHI relevant to the claims at issue in this Action, subject to all terms of
   28   this Order. All PHI disclosed under this Order must be designated as Confidential

                                                 10
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 11 of 22 Page ID #:702



    1   Information pursuant to this Order. A Receiving Party which receives PHI in
    2   discovery shall not use or disclose such PHI for any purpose other than this Action.
    3   To the extent documents or information produced in this Action have already been
    4   exchanged or will again be exchanged between the Parties in the normal course of
    5   business, treatment of such documents prior to or after the conclusion of this Action
    6   shall be governed by this Order.
    7         5.5      Specific Provisions Concerning the Disclosure of Personally
    8   Identifiable Information (“PII”). When PII (e.g., names, addresses, Social Security
    9   numbers, phone numbers, etc.) is disclosed between the Parties as authorized by
   10   this Order, the PII of any individuals whose claims are not at issue in this lawsuit
   11   and who are otherwise identified in the Discovery Material may either be redacted
   12   to protect the identity of such individuals, or produced without redactions. Upon
   13   receipt of any PII, a Receiving Party shall take all reasonable measures necessary
   14   for protecting the PII from unauthorized disclosure as required under both state and
   15   federal law.
   16   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   17         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
   18   designation of confidentiality at any time that is consistent with the Court’s
   19   Scheduling Order. Unless a prompt challenge to a Designating Party’s
   20   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
   21   unnecessary economic burdens, or a significant disruption or delay of the litigation,
   22   a Party does not waive its right to challenge a confidentiality designation by
   23   electing not to mount a challenge promptly after the original designation is
   24   disclosed.
   25         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
   26   resolution process under Local Rule 37-1. In conferring, the Challenging Party
   27   must explain the basis for its belief that the confidentiality designation was not
   28   proper and must give the Designating Party an opportunity to review the designated

                                                 11
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 12 of 22 Page ID #:703



    1   material, to reconsider the circumstances, and, if no change in designation is
    2   offered, to explain the basis for the chosen designation.
    3         6.3    The burden of persuasion in any such challenge proceeding shall be on
    4   the Designating Party. Frivolous designations or challenges, and those designations
    5   or challenges made for an improper purpose (e.g., to harass or impose unnecessary
    6   expenses and burdens on other parties) may expose the respective Designating
    7   Party or Challenging Party to sanctions. Unless the Designating Party has waived
    8   or withdrawn the confidentiality designation, all parties shall continue to afford the
    9   material in question the level of protection to which it is entitled under the
   10   Designating Party’s designation until the Court rules on the challenge.
   11   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   12         7.1    Basic Principles. A Receiving Party may use Protected Material that is
   13   disclosed or produced by another Party or by a Non-Party in connection with this
   14   Action only for prosecuting, defending or attempting to settle this Action. Such
   15   Protected Material may be disclosed only to the categories of persons and under the
   16   conditions described in this Order. When the Action has been terminated, a
   17   Receiving Party must comply with the provisions of section 13 below (FINAL
   18   DISPOSITION). Protected Material must be stored and maintained by a Receiving
   19   Party at a location and in a secure manner that ensures that access is limited to the
   20   persons authorized under this Order.
   21         Notwithstanding anything in this Order, to the extent documents produced by
   22   TLIC in this Action were originally produced in Feller using the Feller Bates
   23   numbers, EFG using the EFG Bates numbers, or Thompson using the Thompson
   24   Bates numbers, and depositions taken against TLIC or TLIC-affiliated witnesses in
   25   the Related Actions, such documents and depositions will be produced in this
   26   Action in accordance with the procedures agreed to by the parties in the Stipulated
   27   Order Regarding Electronically Stored Information and Document Production
   28   where applicable, as well as the Federal Rules of Civil Procedure and the Federal

                                                 12
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 13 of 22 Page ID #:704



    1   Rules of Evidence as to admissibility. The treatment of Confidential Material in
    2   those documents and depositions in this Action will be governed by this Order. The
    3   Parties further stipulate that Confidential Information produced by TLIC in the
    4   Related Actions only but excluded from this Action (i.e., Owner Specific
    5   Documents) may be disclosed to Outside Counsel of Record for Wells Fargo
    6   subject to the terms of this Agreement for the sole purpose of reviewing transcripts
    7   from depositions taken in the Related Actions and reducing litigation costs incurred
    8   through document hosting platforms.
    9         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
   10   otherwise ordered by the Court or permitted in writing by the Designating Party, a
   11   Receiving Party may disclose any information or item designated
   12   “CONFIDENTIAL” only to:
   13                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   14   well as employees of said Outside Counsel of Record to whom it is reasonably
   15   necessary to disclose the information for this Action;
   16                (b) the Receiving Party, including officers, directors, and employees
   17   (including House Counsel) of the Receiving Party to whom disclosure is reasonably
   18   necessary for this Action;
   19                (c) the Receiving Party’s Parents’ officers, directors, employees, or
   20   consultants, advisors, insurers and/or reinsurers (1) to whom disclosure is
   21   reasonably necessary for this Action, and (2) who have signed the
   22   Acknowledgment;
   23                (d) Experts (as defined in this Order) of the Receiving Party to whom
   24   disclosure is reasonably necessary for this Action and who have signed the
   25   Acknowledgment;
   26                (e) the Related Actions plaintiffs’ counsel only as to Protected
   27   Material in or deriving from documents with a Feller, EFG, or Thompson Bates
   28   number if such Protected Material already has been disclosed to such counsel;

                                                13
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 14 of 22 Page ID #:705



    1                (f) the Court and its personnel;
    2                (g) court reporters and their staff;
    3                (h) professional jury or trial consultants, mock jurors, and Professional
    4   Vendors to whom disclosure is reasonably necessary for this Action and who have
    5   signed the Acknowledgment;
    6                (i) the author or recipient of a document containing the information or
    7   a custodian or other person who otherwise possessed or knew the information;
    8                (j) during their depositions, witnesses, and attorneys for witnesses, in
    9   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
   10   party requests that the witness sign the Acknowledgment; and (2) they will not be
   11   permitted to keep any confidential information unless they sign the
   12   Acknowledgment, unless otherwise agreed by the Designating Party or ordered by
   13   the Court; and
   14                (k) any mediator or settlement officer, and their supporting personnel,
   15   mutually agreed upon by any of the parties engaged in settlement discussions and
   16   who have signed the Acknowledgment.
   17         7.3    Disclosure of “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES
   18   ONLY Information or Items. Unless otherwise ordered by the Court or permitted
   19   in writing by the Designating Party, a Receiving Party may disclose any
   20   information or item designated “HIGHLY CONFIDENTIAL- ATTORNEYS’
   21   EYES ONLY” only to:
   22                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   23   well as employees of said Outside Counsel of Record to whom it is reasonably
   24   necessary to disclose the information for this Action;
   25                (b) House Counsel and up to five additional officers, directors,
   26   employees, consultants, advisors, insurers and/or reinsurers of TLIC if it is a
   27   Receiving Party, or Plaintiff, if it is a receiving party, to whom disclosure is
   28   reasonably necessary for this Action and who have signed the “Acknowledgment

                                                  14
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 15 of 22 Page ID #:706



    1   and Agreement to be Bound” (Exhibit A). A House Counsel who is a member of
    2   the Bar of any state in the United States need not sign the Acknowledgment.
    3               (c) Experts (as defined in this Order) of the Receiving Party to whom
    4   disclosure is reasonably necessary for this Action and who have signed the
    5   Acknowledgment;
    6               (d) the Related Actions plaintiffs’ counsel only as to Protected
    7   Material in or deriving from documents with a Feller, EFG, or Thompson Bates
    8   number if such Protected Material already has been disclosed to such counsel;
    9               (e) the Court and its personnel;
   10               (f) court reporters and their staff;
   11               (g) professional jury or trial consultants, mock jurors, and Professional
   12   Vendors to whom disclosure is reasonably necessary for this Action and who have
   13   signed the Acknowledgment;
   14               (h) the author or recipient of a document containing the information or
   15   a custodian or other person who otherwise possessed or knew the information;
   16               (i) during their depositions, witnesses, and attorneys for witnesses, in
   17   the Action to whom disclosure is reasonably necessary provided the witness signs
   18   the Acknowledgment; and
   19               (j) any mediator or settlement officer, and their supporting personnel,
   20   mutually agreed upon by any of the parties engaged in settlement discussions and
   21   who have signed the Acknowledgment.
   22   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   23         PRODUCED IN OTHER LITIGATION
   24         If a Party is served with a subpoena or a court order issued in other litigation
   25   that compels disclosure of any information or items designated in this Action as
   26   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES
   27   ONLY” that Party must:
   28

                                                 15
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 16 of 22 Page ID #:707



    1         (a) promptly notify in writing the Designating Party. Such notification shall
    2   include a copy of the subpoena or court order;
    3         (b) promptly notify in writing the party who caused the subpoena or order to
    4   issue in the other litigation that some or all of the material covered by the subpoena
    5   or order is subject to this Protective Order. Such notification shall include a copy of
    6   this Order;
    7         (c) cooperate with respect to all reasonable procedures sought to be pursued
    8   by the Designating Party whose Protected Material may be affected; and
    9         (d) otherwise comply with any applicable HIPAA rules or regulations with
   10   respect to any response or production in connection with a discovery request or
   11   subpoena.
   12         If the Designating Party timely seeks a protective order, the Party served with
   13   the subpoena or court order shall not produce any information designated in this
   14   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL- ATTORNEYS’
   15   EYES ONLY” before a determination by the court from which the subpoena or
   16   order issued, unless the Party has obtained the Designating Party’s permission. The
   17   Designating Party shall bear the burden and expense of seeking protection in that
   18   court of its confidential material and nothing in these provisions should be
   19   construed as authorizing or encouraging a Receiving Party in this Action to disobey
   20   a lawful directive from another court.
   21   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   22         PRODUCED IN THIS LITIGATION
   23         (a) The terms of this Order are applicable to information produced by a Non-
   24   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
   25   CONFIDENTIAL- ATTORNEYS’ EYES ONLY.” Such information produced by
   26   Non-Parties in connection with this litigation is protected by the remedies and relief
   27   provided by this Order. Nothing in these provisions should be construed as
   28   prohibiting a Non-Party from seeking additional protections.

                                                 16
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 17 of 22 Page ID #:708



    1         (b) In the event that a Party is required, by a valid discovery request, to
    2   produce a Non-Party’s confidential information in its possession, and the Party is
    3   subject to an agreement with the Non-Party not to produce the Non-Party’s
    4   confidential information, then the Party shall:
    5                (1) promptly notify in writing the Requesting Party and the Non-Party
    6   that some or all of the information requested is subject to a confidentiality
    7   agreement with a Non-Party;
    8                (2) promptly provide the Non-Party with a copy of the Order in this
    9   Action, the relevant discovery request(s), and a reasonably specific description of
   10   the information requested; and
   11                (3) make the information requested available for inspection by the
   12   Non-Party, if requested.
   13         (c) If the Non-Party fails to seek a protective order from this court within 21
   14   days of receiving the notice and accompanying information, the Receiving Party
   15   may produce the Non-Party’s confidential information responsive to the discovery
   16   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   17   not produce any information in its possession or control that is subject to the
   18   confidentiality agreement with the Non-Party before a determination by the court.
   19   Absent a court order to the contrary, the Non-Party shall bear the burden and
   20   expense of seeking protection in this court of its Protected Material.
   21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   23   Protected Material to any person or in any circumstance not authorized under this
   24   Order, the Receiving Party must immediately (a) notify in writing the Designating
   25   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
   26   unauthorized copies of the Protected Material, (c) inform the person or persons to
   27   whom unauthorized disclosures were made of all the terms of this Order, and (d)
   28   request such person or persons to execute the Acknowledgment.

                                                  17
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 18 of 22 Page ID #:709



    1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    2         PROTECTED MATERIAL
    3         When a Producing Party gives notice to Receiving Parties that certain
    4   inadvertently produced material is subject to a claim of privilege or other protection
    5   (e.g., work product immunity), the obligations of the Receiving Parties are those set
    6   forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended
    7   to modify whatever procedure may be established in an e-discovery order that
    8   provides for production without prior privilege review. Pursuant to Federal Rule of
    9   Evidence 502(d) and (e), the parties agree that the inadvertent or unintentional
   10   disclosure by the Producing Party of material that is privileged or subject to other
   11   protection shall not be deemed a waiver in whole or in part of the claim of privilege
   12   or other protection, either as to the specific information disclosed or as to any other
   13   information relating thereto on the same or related subject matter.
   14         Upon learning of an inadvertent or unintentional disclosure of privileged
   15   information, the Producing Party shall provide written notice to the parties who
   16   have received such information. If the Receiving Party does not timely challenge
   17   the assertion of privilege, then within ten business days of the date of that written
   18   notice, the documents or materials described in that notice (“Privileged
   19   Documents”) shall be returned to counsel for the Producing Party or destroyed by
   20   the Receiving Party, and in the same time frame, any notes or other writing or
   21   recordings that copy, summarize, reflect, or discuss the content of the Privileged
   22   Documents (“Privileged Notes”) shall be destroyed by the Receiving Party. No use
   23   shall be made of such documents or materials from such inadvertent production
   24   during deposition or at trial, nor shall such documents or materials be provided to
   25   anyone who did not already have access to them prior to the request by the
   26   Producing Party that they be returned.
   27         If the Receiving Party intends to challenge the assertion of privilege, it must
   28   provide written notice within this ten-day period explaining the grounds for its

                                                 18
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 19 of 22 Page ID #:710



    1   challenge, initiate the dispute resolution process under Local Rule 37.1, and
    2   sequester the Privileged Documents and Privileged Notes.
    3         If the Parties cannot resolve a challenge without court intervention, the
    4   Receiving Party may move the Court for an order compelling production of any
    5   Privileged Documents in compliance with Local Rule 37, but the motion shall not
    6   assert as a ground for production the fact of the inadvertent production or
    7   disclosure. Pending the Court’s ruling, the party challenging the assertion of
    8   privilege shall sequester the Privileged Documents and Privileged Notes and shall
    9   not make any use of such information.
   10   12.   MISCELLANEOUS
   11         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   12   person to seek its modification by the Court in the future.
   13         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   14   Order, no Party waives any right it otherwise would have to object to disclosing or
   15   producing any information or item on any ground not addressed in this Order.
   16   Similarly, no Party waives any right to object on any ground to use in evidence of
   17   any of the material covered by this Protective Order.
   18         12.3 Filing Protected Material. A Party that seeks to file under seal any
   19   Protected Material must comply with Local Civil Rule 79-5. Protected Material
   20   may only be filed under seal pursuant to a court order authorizing the sealing of the
   21   specific Protected Material at issue. If a Party’s request to file Protected Material
   22   under seal is denied by the court, then the Receiving Party may file the information
   23   in the public record unless otherwise instructed by the court.
   24   13.   FINAL DISPOSITION
   25         After the final disposition of this Action, as defined in Section 4
   26   (DURATION), within 60 days of a written request by the Designating Party, each
   27   Receiving Party must return all Protected Material to the Producing Party or destroy
   28   such material, except such material that exists on back-up tapes or similar storage

                                                 19
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 20 of 22 Page ID #:711



    1   and systems, in which case such material need not be immediately deleted or
    2   destroyed, and instead, should be overwritten and destroyed in the normal course of
    3   business. Until that material is overwritten and destroyed in the normal course of
    4   business, the Receiving Party will take reasonable steps to limit access, if any, to
    5   the persons necessary to conduct routine IT and cybersecurity functions. As used in
    6   this subdivision, “all Protected Material” includes all copies, abstracts,
    7   compilations, summaries, and any other format reproducing or capturing any of the
    8   Protected Material. Whether the Protected Material is returned or destroyed, the
    9   Receiving Party must submit a written certification to the Producing Party (and, if
   10   not the same person or entity, to the Designating Party) by the 60 day deadline that
   11   (1) identifies (by category, where appropriate) all the Protected Material that was
   12   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   13   copies, abstracts, compilations, summaries or any other format reproducing or
   14   capturing any of the Protected Material. Notwithstanding this provision, Counsel
   15   are entitled to retain an archival copy of all pleadings, motion papers, trial,
   16   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
   17   and trial exhibits, expert reports, attorney work product, and consultant and expert
   18   work product, even if such materials contain Protected Material. Any such archival
   19   copies that contain or constitute Protected Material remain subject to this Protective
   20   Order as set forth in Section 4 (DURATION).
   21         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   22   Dated: September 25, 2020             ARENT FOX LLP
   23
   24                                         By:     /s/ Franjo M. Dolenac
                                                     Michael Cryan
   25                                                Franjo M. Dolenac
   26                                         Attorneys for Plaintiff
                                              WELLS FARGO BANK, NATIONAL
   27                                         ASSOCIATION, as securities intermediary
   28

                                                    20
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 21 of 22 Page ID #:712



    1   Dated: September 25, 2020             McDOWELL HETHERINGTON LLP
    2
    3                                        By:     /s/ Erin E. Bennett
                                                    Hutson B. Smelley
    4                                               Erin E. Bennett
    5                                        Attorneys for Defendant
                                             TRANSAMERICA LIFE INSURANCE
    6                                        COMPANY
    7
    8         I, Franjo M. Dolenac, in accordance with Local Rule 5-4.3.4, attest that all
    9   other signatories listed, and on whose behalf this filing is submitted, concur in the
   10   filing’s content and have authorized the filing.
   11
   12   Dated: September 25, 2020                           /s/ Franjo M. Dolenac
                                                                 Franjo M. Dolenac
   13
   14         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   15
   16   Dated: October 6, 2020
                                             GAIL J. STANDISH
   17                                        UNITED STATES MAGISTRATE JUDGE
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                   21
Case 2:19-cv-06791-CAS-GJS Document 45 Filed 10/06/20 Page 22 of 22 Page ID #:713



    1                            EXHIBIT A
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    2
    3         I, _____________________________ [print or type full name], of
    4   _________________ [print or type full address], declare under penalty of perjury
    5   that I have read in its entirety and understand the Stipulated Protective Order that
    6   was issued by the United States District Court for the Central District of California
    7   on __________ [date] in the case of Wells Fargo Bank, National Association v.
    8   Transamerica Life Insurance Company, Case No. 2:19-cv-06791-CAS-GJSx. I
    9   agree to comply with and to be bound by all the terms of this Stipulated Protective
   10   Order and I understand and acknowledge that failure to so comply could expose me
   11   to sanctions and punishment in the nature of contempt. I solemnly promise that I
   12   will not disclose in any manner any information or item that is subject to this
   13   Stipulated Protective Order to any person or entity except in strict compliance with
   14   the provisions of this Stipulated Protective Order. I further agree to submit to the
   15   jurisdiction of the United States District Court for the Central District of California
   16   for enforcing the terms of this Stipulated Protective Order, even if such
   17   enforcement proceedings occur after termination of this action. I hereby appoint
   18   __________________________ [print or type full name] of
   19   _______________________________________ [print or type full address and
   20   telephone number] as my California agent for service of process in connection with
   21   this action or any proceedings related to enforcement of this Stipulated Protective
   22   Order.
   23
   24   Date: ______________________________________
   25   City and State where sworn and signed: _________________________________
   26   Printed name: _______________________________
   27   Signature: __________________________________
   28

                                                 22
